DETAILED ACTION
Applicant’s response, filed 25 Oct. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Oct. 2021 has been entered.
 

Status of Claims
Claims 7-14 and 18 are cancelled.
Claims 1-6, 15-17, and 19-29 are pending.
Claims 1-6, 15-17, and 19-29 are rejected.
Claim 15 is objected to.

Claim Objections
Claim 15
Claim 15 recites “generating sequencing data…; identifying …prior to receiving the sequencing data…”. Because claim 15 recites generating sequencing data, and not receiving sequencing data, the claim should be amended to recite “…prior to generating the sequencing data”. 
Appropriate correction is required.
	
Claim Interpretation
Claims 4, 16, and 20 recite “an associated maximum read percentage”. The maximum read percentage is discussed in Applicant’s specification at para. [0082]-[0083] and FIG. 2 to be the highest read frequency for a nucleotide out of the four nucleotides (A, G, T, C)  at the identified loci.
Claim 6 recites “…wherein the threshold is determined by a machine learning model”. Claim 1, from which claim 6 depends, recites “classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold”, but does not recite a step of determining the threshold. Therefore, the limitation of claim 6 is interpreted to define the process in which the threshold was previously determined, but a step of determining the threshold by a machine learning is not required within the metes and bounds of the claims. See MPEP 2113. I. 
Claims 22 and 24 recite “wherein the weight assigned to each locus is determined by a machine learning model”. Claims 1 and 19, from which claims 22 and 24 respectively depend, recite “…each locus of the hundreds of loci having an assigned weight prior to receiving/generating the sequencing data”; furthermore, the limitation of claim 24 has been interpreted to mean the machine learning model is used to determine the pre-assigned weights of claim 1 (see the 112(b) rejection of this claim below). Therefore, the limitations of claim 22 and 24 are interpreted to define the process in which the threshold was previously determined, but a step of determining the threshold by a machine learning is not required within the metes and bounds of the claims. See MPEP 2113. I. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-6, 15-17, and 19-29 under 35 U.S.C. 112(b) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments received 25 Oct. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 15-17, and 19-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 15, and 19, and claims are dependent therefrom, are indefinite for recitation of “...each locus of the hundreds of loci having an assigned weight prior to receiving the sequencing data,… calculating a weighted sum of the number of variations”, “...each locus of the hundreds of loci having an assigned weight prior to receiving the sequencing data,… calculating a weighted sum of the number of outlier loci”, and “...each locus of the hundreds of loci having an assigned weight prior to generating the sequencing data,… calculate a weighted sum of the number of outlier loci”, respectively. It’s unclear if the claims intend to require that the calculated weighted sum of the variations or outlier loci are required to use the pre-assigned weights received prior to receiving or generating the sequencing data, or if the weighted sum can use weights other than the pre-assigned weights. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the weighted sum is calculated using the respective assigned weights of the variations/outlier loci in the weighted sum. 
Claim 19 is indefinite for recitation of “A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to at least: generate sequencing data for a nucleic acid sample using massively parallel sequencing”. The broadest reasonable interpretation of a computing system is a processor, which cannot perform massively parallel sequencing to generate sequencing data. Therefore, this adds a process step beyond what a computing system can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). For purpose of examination, the limitation is interpreted to mean sequencing data generated for a nucleic acid sample using massively parallel sequencing is received, given this is within the metes and bounds of what a processor can perform. It is noted that Applicant’s specification provides support for a sequencing system in communication with a computer (FIG. 1); if Applicant intends to require a step of sequencing a sample, the claim should be amended to recite “…to cause a computing system in communication with a sequencer to a least:…”.
Claim 24 is indefinite for recitation of “…wherein the weight assigned to each loci is determined by a machine learning model”. Claim 23, from which claim 24 depends, recites “…adjust the weight assigned to a locus of the hundreds of loci based on a read frequency of the locus”. Claim 1, from which claim 24 ultimately depends, recites “…each locus of the hundreds of loci having an assigned weight prior to receiving the sequencing data”. Therefore, it’s unclear if claim 24 intends to further limit the weights assigned to each loci prior to receiving the sequencing data, the adjusted weight assigned to a locus in claim 23, or both the weights assigned to each loci prior to receiving the sequencing data and the adjusted weight of a locus. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “wherein the weight assigned to each locus prior to receiving the sequencing data is determined by a machine learning model”, as is required by claim 22.

Response to Arguments 
Applicant’s arguments filed 25 Oct. 2021 regarding 35 U.S.C. 112(b) at pg. 8, para. 2 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 2 under 35 U.S.C. 112(d) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments received 25 Oct. 2021.

Claim Rejections - 35 USC § 101
The rejection of claims 11-12 and 18 under 35 U.S.C. 101 in the Office action mailed 01 March 2021 has been withdrawn in view of the cancellation of these claims received 28 May 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 15-17, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 15, and 19 being representative) is directed to a system, method, and product. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identify hundreds of loci in the sequencing data, each locus of the hundreds of loci having an assigned weight prior to receiving the sequencing data;
evaluating the identified loci by identifying variations in the hundreds of loci and calculating a weighted sum of the number of variations; and
classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.
Claims 15 and 19 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying/identify hundreds of loci in the sequencing data, each locus of the hundreds of loci having an assigned weight prior to receiving the sequencing data;
determining/determine allele read frequencies for the identified loci;
using/use the allele read frequencies for the identified loci to classify each locus of the hundreds of loci as outlier loci or non-outlier loci, wherein at least one locus of the hundreds of loci is classified as an outlier;
calculating/calculate a weighted sum of the number of outlier loci; and
classifying/classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of identifying hundreds of loci in the sequencing data involves selecting at least 200 loci of the sequencing data, which can be practically performed in the mind.  Furthermore, evaluating the identified loci by identifying variations, as recited in claim 1, comparing the sequencing data to a reference sequence to identify sequences that differ between the two sequences, which amounts to a simple data comparison that can be practically performed in the mind., while determining allele read frequencies at each of the identified loci, as recited in claims 15 and 19, involves determining a fraction of reads corresponding to a particular allele divided by a total number of reads at that loci, which can be practically performed in the mind or with pen and paper. Using read frequencies to classify each locus as being an outlier loci or non-outlier loci, as recited in claims 15 and 19, involves analyzing the read frequencies to determine if they are different than allele frequencies for a heterozygous or homozygous loci (e.g. if it deviates from 0, 0.5, or 1), which amounts to a mere analysis of data. Additionally, calculating a weighted sum of the variations/ outlier loci involves performing the addition of weighted variables, which can be practically performed in the mind. Last, classifying the sequencing data as contaminated by comparing the weighted sum to a threshold amounts to a mere comparison of two values, which can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor in claims 1 and 19, nothing in the claims precludes the steps from being practically performed in the mind. See MPEP 2106.04(a)(2) III.
The steps of calculating a weighted sum of the variations in claim 1, determining/determine allele read frequencies for the identified loci in claims 15 and 19, and calculating a weighted sum of the number of outlier loci in claims 15 and 19 further recite a mathematical concept. Calculating weighted sum requires performing the addition of weighted variables and thus require performing mathematical calculations. Similarly determining allele read frequencies requires dividing the read counts for a particular allele by the total number of read counts at that locus, which amounts to a textual equivalent to performing mathematical calculations. Therefore, these limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2-5, 16-17, 20-21, 23, and 25-29 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of identifying allele read frequencies of the identified loci. Dependent claim 3 further recites the mental process of analysis of the allele read frequencies to include single nucleotide polymorphisms. Dependent claim 4 further recites the mental process of determining an associated maximum read percentage for each of the identified loci. Dependent claim 5 further recites the mental process of comparing the associated maximum read percentage for each locus to an outlier condition and classifying each locus as an outlier responsive to the associated maximum read percentage satisfying the outlier condition. Dependent claim 16 further recites the mental process of classifying each of the identified loci as outlier loci based on an associated maximum read percentage. Dependent claim 17 further recites the mental process of classifying each of the identified loci as outlier loci by comparing the associated maximum read percentage to an outlier condition and classifying the identified loci that satisfy the outlier condition as outlier loci. Dependent claim 20 further recites the mental process of determining a maximum read percentage for each locus, classifying each locus by comparing the maximum read percentage to an outlier condition, and classifying the locus as an outlier when the maximum read percentage satisfies the condition. Dependent claim 21 further recites the mental process and mathematical concept of calculating a weighted sum of the number of non-outlier loci. Dependent claim 23 further recites the mental process of adjusting weight assigned to a locus based on a read frequency of the locus. Dependent claim 25 further recites the mental process of identifying each loci of the hundreds of loci as an outlier loci or non-outlier loci. Dependent claim 26 further recites the mental process and mathematical concept of computing a weighted sum of the number of outlier loci. Dependent claims 27-28 further recites the mental process and mathematical concept of computing a weighted sum of the number of non-outlier loci and comparing the sum to a weighted sum of the non-outlier loci. Dependent claim 29 further recites the mental adjusting the weight of a locus based on a value of the allele read frequency for the locus. Therefore, claims 1-6, 15-17, and 19-29 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-6, 16-17, and 20-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a processor; and memory (claim 1 only);
a non-transitory computer-readable storage medium (claim 19 only); and
receiving sequencing data from massively parallel sequencing for a nucleic acid sample (claims 1 and 19)
The additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.
The additional elements of claims 1 and 15 further include:
a sequencer configured to generate sequencing data for a nucleic acid sample using massively parallel sequencing (claim 1); and
generating sequencing data for a nucleic acid sample using massively parallel sequencing (claim 15).
The additional elements of a sequencer and generating sequencing data only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-6, 15-17, and 19-29 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-6, 16-17, and 20-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a processor; and memory (claim 1 only);
a non-transitory computer-readable storage medium (claim 19 only); and
receiving sequencing data from massively parallel sequencing for a nucleic acid sample  (claims 1 and 19);
The additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The additional elements of claims 1 and 15 further include:
a sequencer configured to generate sequencing data for a nucleic acid sample using massively parallel sequencing (claim 1); and
generating sequencing data for a nucleic acid sample using massively parallel sequencing (claim 15).
A sequencer configured to generate massively parallel sequencing data of a nucleic acid sample and generating the sequencing data is well-understood, routine and conventional. This position is supported by Tucker et al. (Massively Parallel Sequencing: The Next Big Thing in Genetic Medicine, 2009, The American Journal of Human Genetics, 85, pg. 142-154; newly cited). Tucker et al. reviews massively parallel sequencing (Abstract), including several commercially available massively parallel sequencing platforms that generate sequencing data of DNA (pg. 142, col. 2, para. 5 to pg. 143, col. 2, para. 2).  Tucker et al. further shows the sequencing instruments include costs associated with software and data transfer and storage (pg. 145, col. 2, para. 2), such that a sequencer is used in conjunction with a computer system.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 25 Oct. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the claims cannot conceivably be performed in the human mind or with pen and paper because the claims recite a process performed as a part of gene sequencing, which is not a process performed via pen and paper (Applicant’s remarks at pg. 8, para. 4 to pg. 9, para. 2). Applicant further remarks the claims include identifying, evaluating, and classifying at least hundreds of loci from the nucleic acid sample, each which has 50-400 bases, and thus, the claims involve manipulation of data that cannot conceivably be performed in the human mind and are directed to an improved nucleic acid sequencing system rather than a mental process, as in the claims in Synopsys (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive. While, claim 1 involves a sequencer configured to generate sequencing data and claim 15 recites generating sequencing data, these claim limitations are not identified as part of the abstract idea, and instead are considered as additional elements of the claim in the above analysis. Furthermore, the mere physical or tangible implementation of an exception does not guarantee eligibility. See Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps); therefore, simply because the claims include the additional elements of generating sequencing data and a sequencer does not preclude the rest of the claim from reciting an abstract idea. In this case, the steps of identifying, evaluating, and classifying of claim 1 and the steps of identifying, determining, classifying, calculating, and classifying of claim 15 involve an analysis of the sequencing data (e.g. a mental process) that occurs after the sequences have been generated by sequencing. For example, claim 1 recites the steps of identifying , evaluating, and classifying are executed by a processor after receiving the sequencing data of the nucleic acid sample (e.g. after the sequencing data is generated by the sequencer). Similarly, claim 15 involves identifying hundreds of loci in the sequencing data after the step of generating sequencing data using sequencing, which can be performed by reading the already sequenced data to identify particular loci and thus recites a mental process. That is, there is nothing in the claims that require that the above analyses in claims 1 and 15 are performed as part of the sequencing process, rather than after the sequencing data as already been generated. Furthermore, the claims also recite “calculating/calculate a weighted sum…”, which recites a mathematical concept; whether a mathematical concept can be practically performed in the mind is not considered when determining if a claim recites the mathematical concept grouping of abstract ideas.
Further regarding each loci having 50-400 bases, this argument is not commensurate with the scope of the claims given the claims only recite identifying hundreds of loci, but do not specify a length or size of each of the loci; the broadest reasonable interpretation of the term locus is a particular position (i.e. a single nucleotide), and thus the broadest reasonable interpretation of identifying hundreds of loci includes identifying 200 single nucleotide positions in the sequencing data. Identifying 200 loci of interest in a sequence can be practically performed in the mind by selecting 200 positions in the sequence. 
Pertaining to the argument that the claims are directed to an improved nucleic acid sequencing system, rather than a mental process, a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art that the claims improve technology is not persuasive. See MPEP 2106.05(a). Instead, a technical explanation for how the invention improves upon technology should be present in the specification, and must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). Furthermore, as discussed in the above rejection, the sequencer and step of generating sequencing data only serve to collect data for use by the abstract idea, and thus amount to insignificant extra-solution activity. Therefore, the claims do not reflect an improvement to sequencing technology.
Last, regarding the claims in Synopsis v. Mentor Graphics, the claims were ruled invalid under 35 U.S.C. 101, and thus, are directed to an abstract idea. The full cited portion of Applicant’s remarks at pg. 8, para. 4 to pg. 9, para. 1, states “It explained that unlike those "simple," "basic" processes, the plaintiff's "invention involves a several-step manipulation of data that, except in its most simplistic form, could not conceivably be performed in the human mind or with pencil and paper." Id. at *4 (emphasis added). This case is different. Representative claim 1 is directed to generating a representation of a single specific hardware component and can be — and was — performed mentally or with pencil and paper.”.

Applicant remarks the Office action fails to consider the elements of the claim both individually and as an ordered combination, that the district court in Cosmokey Solutions GMBH & Co. v. Due Security LLC, found the claims directed to the abstract idea of authentication, and in essence, the district court found that every element of the claims was part of the abstract idea, so there was nothing to analyze at Step 2 of the Alice test, and that this is the same reasoning adopted by the Office in the present rejection (Applicant’s remarks at pg. 9, para. 3).
This argument is not persuasive. Under step 2B of the analysis (e.g. step 2 of the Alice test; see MPEP 2106 III), whether claim recites additional elements that amount to significantly more than the recited judicial is considered. In the above analysis under Step 2B, several additional elements were identified and analyzed to determine if the additional elements, either alone or in combination, amount to significantly more than the recited judicial exception; these additional elements include a processor, memory, non-transitory computer readable medium, receiving sequencing data, a massively parallel sequencer, and generating massively parallel sequencing data. As discussed above, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. Furthermore, Tucker et al. reviews massively parallel sequencing (Abstract), including several commercially available massively parallel sequencing platforms that generate sequencing data of DNA (pg. 142, col. 2, para. 5 to pg. 143, col. 2, para. 2), and further shows the sequencing instruments include costs associated with software and data transfer and storage (pg. 145, col. 2, para. 2), such that a sequencer is used in conjunction with a computer. Accordingly, several elements were analyzed under Step 2B, and it was determined that the conventional computer components, a sequencer, and sequencing a sample, alone and in combination, are well-understood, routine, and conventional.

 Applicant remarks that the argument that the specific claim elements, which were directed to the abstract idea, cannot contribute to an inventive concept has been made against the instant claims (Applicant’s remarks at pg. 10, para. 2). Applicant further remarks that even if all claim elements at step one are directed to an abstract idea, a specific technique that departs from earlier approaches to solve a specific computer problem can go beyond the abstract idea identified, and that the present rejection has no such analysis (Applicant’s remarks at pg. 10, para. 2). 
This argument is not persuasive. Regarding the inventive concept in Cosmokey Solutions GMBH & Co. v. Due Security LLC, the courts found that  “the specification explains that these features in combination with the other elements of the claim constitute an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity” (pg. 14, para. 1 of Cosmokey Solutions GMBH & Co. v. Due Security LLC), such that the claims improve computer-related technology. However, no statement that limitations which recite a mental process cannot contribute to an improvement to technology has been made; an improvement can be provided by one or more additional elements, or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). As discussed above, the additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or processes, which the courts have found does not integrate a judicial exception into a practical application (See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Furthermore, the additional elements of a sequencer and sequencing a sample amount to necessary data gathering, which does not represent a practical application. Accordingly, even considering the claims as a whole, the claims do no integrate the abstract idea into practical application.
Further regarding the arguments that the present rejection has no such analysis regarding whether the claims solve a specific computer problem that go beyond the abstract idea identified, this argument is not persuasive. As cited above, simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Claim 1 recites that a processor executes the steps of receiving, identifying, evaluating, and classifying such that a computer is merely used as a tool to perform the abstract idea. While a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2), Applicant has not provided any arguments as to how the claimed invention improves the capabilities of a computer. Furthermore, regarding the entire claim being dismissed as abstract, several additional elements were analyzed under both Step 2A, prong 2 and Step 2B in the rejection above, such that the entire claim was not considered abstract.

Applicant remarks the present rejection dismisses the specific claim elements that set forth how a specific result is achieved and instead dismisses the entire claim as abstract and amounting to nothing but adding the words “apply it” with the judicial exception (applicant’s remarks at pg. 10, para. 2). Applicant remarks that in the present case, in massively parallel sequencing, if a sample contains nucleic acid sequences from multiple individuals (i.e. the sample is contaminated), it is unlikely the sequence reads will be separated from one another, which may interfere with identifying an individual associated with the sample, and to address this technical problem the claim recites several steps resulting in classifying the sequencing data as contaminated (Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 1). Applicant further remarks that when properly analyzed as a whole, the claims represent a specific solution to a problem rooted in sequencing systems, and thus the ordered combination represents an improvement to prior art sequencing systems (i.e. represents a system that is more robust to sequencing or alignment errors) (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive. The judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. Furthermore, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a). In this case, classifying a sample as contaminated by analyzing generated sequencing data occurs downstream of sequencing the sample and does not affect how the sequencing is performed; therefore, the alleged improvement is not reflected in the additional element of a sequencer or generating sequencing data, and thus the alleged improvement of detecting contamination of sample based on an analysis of sequencing data would amount to an improved abstract idea, which is not an improvement to technology.

Applicant remarks that correcting the output of the sequencing by identifying a sample as contaminated is a final step in the sequencing process, and the present claims solve a problem rooted in computer technology (massively parallel sequencing), and therefore constitute a technical solution to a technical problem (Applicant’s remarks at pg. 11, para. 3).
This argument is not persuasive. First, an improvement to computer technology relates to whether the claim "purport(s) to improve the functioning of the computer itself". See MPEP 2106.05. The courts have not indicated that massively parallel sequencing is considered a computer technology, and thus any improvements in massively parallel sequencing would be considered when determining whether the invention improves upon conventional technology or technological processes. Furthermore, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f) II. In this case, claim 1 involves executing the mental process steps of identifying, evaluating, and classifying by a processor, which simply adds a general purpose computer after the fact to an abstract idea, and thus does not represent an improvement to computer technology. Claim 19 similarly recites executing the mental process steps by at least one processor, and thus does not improve computer technology for the same reasons discussed as claim 1.  Claim 15 does not require that a computer performs the method; in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. See MPEP 2106.05(a). Therefore claim 15 does not represent an improvement to computer technology.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 15-17, 19, 22-26, and 29 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments received 25 Oct. 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 4-6 and 20-21 under 35 U.S.C. 103 as being unpatentable over Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments received 25 Oct. 2021.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun et al. (Detecting and Estimating Contamination of Human DNA Samples in Sequencing and Array-Based Genotype Data, 2012, The American Journal of Human Genetics, 91, pg. 839-848; newly recited).

Conclusion
No claims are allowed.
Claims 1-6, 15-17, and 19-29 are free of the art.
Independent claims 1, 15, and 19 recite “identify/identifying hundreds of loci in the sequencing data, each locus of the hundreds of loci having an assigned weight prior to receiving/generating the sequencing data” and then later recite “calculating a weighted sum of the number of variations” in claim 1 and “calculating/calculate a weighted sum of the number of outlier loci” in claims 15 and 19. The claims then recite “classify/classifying the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.”. 
Umbarger et al. (US 2014/0127688 A1; previously cited) discloses a method of determining if a sample is contaminated (Abstract; [0018]; [0038]) which involves assigning a z-score (i.e. a weight) to each variation ([0033]), and then determining a mean z-score for the variations ([0035]), wherein determining the mean z-score requires calculating a sum of the z-scores for the variations in the numerator of the average. However, the z-scores (i.e. weights) for each locus in Umbarger et al. are determined based on the allele frequency value for the loci ([0033]), such that the weights are not pre-defined prior to receiving the sequencing data. 
Jun et al. shows a method for detecting and estimating contamination of human DNA samples (Abstract), which comprises calculating a weighted sum of a plurality of loci (pg. 840, col. 1, para. 1 to col. 2, para. 3, e.g. i is a site, weight is the conditional probability P(bij | gi, eij)); however Jun et al. discloses the weights (e.g. the conditional probability) is assigned based on a genotype call in the sequencing data (Table 1), such that the weights are not assigned prior to receiving the sequencing data.
Therefore, Umbarger et al. and Jun et al. do not disclose the above features of independent claims 1, 15, and 19; dependent claims 2-6, 16-17, and 20-29 are free of the art for the same reasons discussed above for the independent claims.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631